Citation Nr: 1449302	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to September 1988, including in the Republic of Vietnam from June 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a claim of service connection for hypertension, including as due to service-connected diabetes mellitus (which was characterized as a service connection claim for hypertension).  Although he did not timely disagree with this rating decision, the Veteran submitted additional evidence (a letter from his private treating physician) relevant to this claim within 1 year of the August 2008 rating decision which rendered this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The RO recharacterized the Veteran's claim as a request to reopen the previously denied service connection claim for hypertension in an October 2009 rating decision and then reopened and denied this claim on the merits.  The Veteran disagreed with the October 2009 decision in November 2009.  He perfected a timely appeal in March 2010.  Having reviewed the record evidence, the Board finds that the Veteran has prosecuted a claim of service connection for hypertension continuously since he filed his original claim in November 2007 and the issue on appeal is as stated on the title page of this decision.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred hypertension during active service.  He alternatively contends that his service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the record evidence shows that several VA examiners have opined that it is less likely than not that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently) worsened his hypertension.  See 38 C.F.R. § 3.310.  These opinions were fully supported.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Unfortunately, however, it appears that the VA examiners who examined the Veteran in February 2008 and in January 2013 were not asked to provide, and did not provide, any opinions concerning the contended causal relationship between active service and hypertension on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  Nor did the VA clinician who provided an addendum to the January 2013 VA examination in March 2013 provide any opinions concerning the contended causal relationship between active service and hypertension on a direct service connection basis.  Id.  These examiners finally did not provide any opinions as to whether the Veteran's hypertension was present to a degree of 10 percent or more during active service or within the first post-service year (i.e., by September 1989).  See 38 C.F.R. §§ 3.307, 3.309. 

The Board notes in this regard that it is required to consider all theories of entitlement, to include direct and secondary service connection, in adjudicating service connection claims.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The medical evidence currently is insufficient to address the issue of whether the Veteran's hypertension is related directly to active service.  See 38 C.F.R. §§ 3.303, 3.304.  The evidence also is insufficient to address the issue of whether service connection for hypertension is warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. 

It appears that, in the currently appealed rating decision issued in October 2003, the RO denied the Veteran's service connection claim for hypertension, in part, due to the lack of contemporaneous service treatment records showing complaints of or treatment for hypertension and the lack of medical evidence demonstrating a etiological link between this disability and active service on a direct service connection basis.  It is well-settled that the lack of contemporaneous service treatment records (or other medical evidence) does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In summary, the Board finds that, on remand, the AOJ should contact the VA Medical Center in Dallas, Texas, and ask the VA examiner who conducted the Veteran's January 2013 VA hypertension Disability Benefits Questionnaire (DBQ) to provide an addendum to this examination report which addresses the contended causal relationship between hypertension and active service on a direct service connection basis and whether this disability was present during active service or within the first post-service year.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for hypertension since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the VA Medical Center in Dallas, Texas, and ask the VA clinician who conducted the Veteran's January 24, 2013, VA hypertension DBQ to provide an addendum to this examination report.  The claims file and a copy of this remand must be provided to this VA clinician for her review.  Based on a review of the Veteran's claims file, the VA clinician should opine in her addendum whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is related to active service or any incident of such service.  This examiner also should opine in her addendum whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was present to a degree of 10 percent or more during active service or within the first post-service year (i.e., by September 1989).  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the VA clinician is should explain why.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

